Title: From Thomas Jefferson to Daniel Carroll, 27 January 1792
From: Jefferson, Thomas
To: Carroll, Daniel


          
            Dear Sir
            Philadelphia Jan. 27. 1792.
          
          Be pleased to consider this letter as from one private individual to another. The conduct of the agents who ought to be subordinate to the Commissioners is properly viewed here. The matter remains till Mr. Johnson comes, when final measures may be taken for establishing the authority of the Commissioners. In the mean time the President apprehends that accident or malice may throw down the stakes by which the lots &c. are marked on the ground, and thus a whole summer’s work be lost. He thinks the attention of one person would be savingly employed in a daily visit to these stakes, and fastening such as may be getting loose, or replacing those which may be withdrawn. I have thought it not improper to suggest this to you & am with great esteem Dear Sir Your most obedt. humble servt.,
          
            Th: Jefferson
          
        